



EMPLOYMENT AGREEMENT




This Agreement made effective as of September 4, 2018 by and between Diversicare
Health Services, Inc., a Delaware corporation (the “Company”), and Kerry D.
Massey (the “Executive”).


In consideration of the mutual covenants contained in this Agreement, the
parties hereby agree as follows:


SECTION I
EMPLOYMENT


The Company agrees to employ the Executive and the Executive agrees to be
employed by the Company for the Period of Employment as provided in Section
III.A. below and upon the terms and conditions provided in the Agreement.




SECTION II
POSITION AND RESPONSIBILITIES


The Executive agrees to serve as Executive Vice President and Chief Financial
Officer of the Company and to be responsible for the typical management
responsibilities expected of an officer holding such positions and such other
responsibilities as may be assigned to Executive from time to time by the Chief
Executive Officer or the Board of Directors of the Company (the “Board”).




SECTION III
TERMS AND DUTIES


A.    Period of Employment


The period of Executive’s employment under this Agreement will commence as of
the date hereof and shall continue through March 31, 2019 subject to extension
or termination as provided in this Agreement (the “Period of Employment”). On
March 31 of each year beginning March 31, 2019, the period of Executive’s
employment shall be extended for additional one (1) year periods, unless either
party gives notice thirty (30) days in advance of the expiration of the then
current period of employment of such party’s intent not to extend the Period of
Employment.


B.    Duties


During the Period of Employment, the Executive shall devote all of his business
time, attention and skill to the business and affairs of the Company and its
subsidiaries. The





--------------------------------------------------------------------------------





Executive will perform faithfully the duties which may be assigned to him from
time to time by the Board.




SECTION IV
COMPENSATION AND BENEFITS


A.    Compensation


For all services rendered by the Executive in any capacity during the Period of
Employment, the Executive shall be compensated as follows:


1.    Base Salary


The Company shall pay the Executive a base salary (“Base Salary”) as follows:
Two Hundred Seventy- Five Thousand Dollars ($275,000) per annum.


Base Salary shall be payable according to the customary payroll practices of the
Company but in no event less frequently than once each month. The Base Salary
shall be reviewed annually and shall be subject to increase according to the
policies and practices adopted by the Company from time to time.


B.    Annual Incentive Awards


The Company will pay the Executive annual incentive compensation awards
(“Incentive Awards”) as may be granted by the Board or a Compensation Committee,
in either case, in its sole discretion, to the Executive under any executive
bonus or incentive plan in effect from time to time. In all events, any such
Incentive Awards will be paid on or before March 15 following the Executive’s
taxable year in which such Incentive Award is no longer subject to a substantial
risk of forfeiture as defined by Treasury Regulation Section 1.409A-1(d).


C.    Additional Benefits


The Executive will be entitled to participate in all compensation or employee
benefit plans or programs and receive all benefits and perquisites for which any
salaried employees are eligible under any existing or future plan or program
established by the Company for salaried employees. The Executive will
participate to the extent permissible under the terms and provisions of such
plans or programs in accordance with program provisions. These may include group
hospitalization, health, dental care, life or other insurance, tax qualified
pension, car allowance, savings, thrift and profit sharing plans, termination
pay programs, sick leave plans, travel or accident insurance, disability
insurance, and contingent compensation plans including capital accumulation
programs, restricted stock programs, stock purchase programs and stock option
plans. Nothing in this Agreement will preclude the Company from amending or
terminating any of the plans or programs applicable to salaried or senior
executives as long as


504214-1

--------------------------------------------------------------------------------





such amendment or termination is applicable to all salaried employees or senior
executives. The Executive will be entitled to twenty (20) days paid vacation
annually.
 


SECTION V
BUSINESS EXPENSES


The Company will reimburse the Executive for all reasonable travel and other
expenses incurred by the Executive in connection with the performance of his
duties and obligations under this Agreement.




SECTION VI
DISABILITY


A.    In the event of Disability of the Executive during the Period of
Employment, the Company will continue to pay the Executive according to the
compensation provisions of this Agreement during the period of his Disability,
until such time as Executive’s long term disability insurance benefits are
available. Once the Executive’s long term disability insurance benefits are
available, the Company’s obligation to continue paying compensation shall cease
unless the Disability ends. However, in the event the Executive is Disabled for
a continuous period of six (6) months after the Executive first becomes
Disabled, the Company may terminate the employment of the Executive. In this
case, normal compensation will cease, except for earned but unpaid Base Salary
through the termination date and Incentive Awards which would be payable on a
pro-rated basis for the year in which the Disability occurred, based on actual
performance and paid at such time as Incentive Awards are paid in accordance
with Section IV.B above. In the event of such termination, all unvested stock
options, SARs, restricted stock, restricted stock units or other equity grants
granted to the Executive under the Company’s 2010 Long-Term Incentive Plan or
other stock option program or plan (the “Plan”) held by Executive shall be
deemed fully vested on the date of such termination.


B.    Until such time as the Executive’s employment is terminated as provided in
Section VI.A. or otherwise in accordance with this Agreement, during the period
the Executive is receiving payments of either regular compensation or disability
insurance benefits described in this Agreement and as long as he is physically
and mentally able to do so, the Executive will furnish information and
assistance to the Company and from time to time will make himself available to
the Company to undertake assignments consistent with his prior position with the
Company and his physical and mental health. If the Company fails to make a
payment or provide a benefit required as part of the Agreement, the Executive’s
obligation to furnish such information and assistance will end.




SECTION VII
DEATH




504214-1

--------------------------------------------------------------------------------





In the event of the death of the Executive during the Period of Employment, the
Company’s obligation to make payments under this Agreement shall cease as of the
date of death, except for earned but unpaid Base Salary through the date of
death and Incentive Awards which will be paid on a pro-rated basis for that year
based on actual performance and paid at such time as Incentive Awards are paid
in accordance with Section IV.B above. In the event of death, all unvested stock
options, SARS, restricted stock, restricted stock units or other equity grants
granted to the Executive under the Plan held by Executive shall be deemed fully
vested on the date of death. The Executive’s designated beneficiary will be
entitled to receive the proceeds of any life or other insurance or other death
benefit programs provided in this Agreement.




SECTION VIII
EFFECT OF TERMINATION OF EMPLOYMENT


A.    If the Executive’s employment terminates after March 4, 2019 due to either
a Without Cause Termination or a Constructive Discharge (as defined later in
this Agreement) other than pursuant to Section XI, but only if Executive has
executed and not revoked within the revocation period a valid and effective
release agreement in a form reasonably acceptable to the Company (the
“Release”), the Company will pay the Executive in a lump sum an amount equal to
100% of his Base Salary as in effect at the time of the termination, which
payment shall be made upon the effective date of the Release, subject to Section
XII. Any earned but unpaid Base Salary and Incentive Awards will be paid in a
lump sum upon such Termination or Constructive Discharge. The group
hospitalization, health, dental care and life insurance benefits described in
this Agreement as in effect at the date of termination of employment will be
continued for twelve (12) months, which coverage shall run concurrently with any
applicable COBRA period and will not extend the period of coverage under COBRA.
If the Executive’s employment terminates due to either a Without Cause
Termination or a Constructive Discharge, or pursuant to Section XI, all stock
options, SARs, restricted stock or other equity grants granted to the Executive
under the Plan shall be deemed vested, and the Company shall cause each stock
option or SAR to remain exercisable until the earlier of (i) the latest date
upon which the option or SAR could have expired by its original terms under any
circumstances or (ii) the tenth anniversary of the original date of grant of
such option or SAR. Any restricted stock or restricted stock units that are held
or become vested by the Executive at the time of such termination of employment
shall be settled in accordance with their terms, including any applicable
deferral elections made under Section 409A of the Code.


B.    If the Executive’s employment terminates due to a Termination for Cause,
earned but unpaid Base Salary will be paid through the date the termination
occurs. No other payments will be made or benefits provided by the Company.


C.    Upon termination of the Executive’s employment for any reason prior to
March 4, 2019 or at any time other than for reasons due to death, Disability, or
pursuant to Paragraph A of this Section or Section XI, the Period of Employment
and the Company’s obligation to make payments under this Agreement will cease as
of the date of the termination except as expressly set forth in this Agreement.


504214-1

--------------------------------------------------------------------------------







D.    For this Agreement, the following terms have the following meanings:


1.    “Termination for Cause” means termination of the Executive’s employment by
the Board acting in good faith by the Company by written notice to the Executive
specifying the event relied upon for such termination, due to the Executive’s
serious, willful misconduct with respect to his duties under this Agreement,
including but not limited to conviction for a felony or perpetration of a common
law fraud, which has resulted or is likely to result in material economic damage
to the Company.


2.    “Constructive Discharge” means termination of the Executive’s employment
by the Executive in accordance with this Section VIII.D.2 as a result of any of
the following: a material diminution of Base Salary of the Executive other than
reductions applicable to all employees of the Company; a material diminution in
the Executive’s authority, duties or responsibilities; a material diminution in
the budget over which the Executive retains authority; a material change in
geographic location at which the Executive must perform the services; or any
other action or inaction that constitutes a material breach of the terms of this
Agreement. Provided, however, that such condition shall not constitute a reason
for Constructive Discharge unless the Executive provides the Company a written
notice which describes the circumstances being relied on for the termination
with respect to this Agreement within sixty (60) days after the event giving
rise to the notice occurs and provides the Company with thirty (30) days to
remedy the condition. Further, any termination of employment by the Executive
must occur within one hundred twenty (120) days from the initial existence of
the condition giving rise to the Constructive Discharge.


3.    “Without Cause Termination” means termination of the Executive’s
employment by the Company or the Executive’s termination of employment following
the Company’s giving of notice by the Company of its intent not to extend the
Period of Employment as provided in Section III.A. upon expiration of the Period
of Employment or any extension thereof; provided, however, that a Without Cause
Termination shall not include termination by reason of death, Disability,
Termination for Cause or pursuant to Section XI.


E.    Payment in Lieu of any Benefit. In the event the Company is unable for
whatever reason to provide continued coverage for the Executive under one or
more of such employee benefit plans or programs as required pursuant to this
Section VIII or Section XI, the Company shall be required to make a lump sum
cash payment equal to the economic value of such coverage without any discount
or reduction for the time value of money. With respect to an employee benefit
plan or program of the Company that provides coverage on an insured basis, such
economic value shall be the cost of the total premiums expected to be paid by
the Company for such coverage of the Executive during the period such benefits
are to be provided under this Agreement, grossed up for any income, payroll or
similar taxes to which such payments may be subject. With respect to all other
employee benefit plans or programs of the Company, the economic value shall be
the expected net cost to the Company of providing such coverage to the Executive
during the period such benefits are to be provided under this Agreement, grossed
up for any income, payroll or similar taxes to which such payments may be
subject. The lump sum


504214-1

--------------------------------------------------------------------------------





cash payment shall be paid to the Executive within the earlier of (i) thirty
(30) days of the date the Company determines that the coverage required by this
Section VIII cannot be provided, or (ii) ninety (90) days following the
Executive’s date of termination.




SECTION IX
OTHER DUTIES OF THE EXECUTIVE DURING
AND AFTER THE PERIOD OF EMPLOYMENT


A.    The Executive will, with reasonable notice during or after the Period of
Employment, furnish information as may be in his possession and cooperate with
the Company as may reasonably be requested in connection with any claims or
legal actions in which the Company is or may become a party.


B.    The Executive recognizes and acknowledges that all information pertaining
to the affairs, business, clients, customers or other relationships of the
Company, as hereinafter defined, is confidential and is a unique and valuable
asset of the Company. Access to and knowledge of this information are essential
to the performance of the Executive’s duties under this Agreement. The Executive
will not during the Period of Employment or after except to the extent
reasonably necessary in performance of the Executive’s duties under this
Agreement, give to any person, firm, association, corporation or governmental
agency any information concerning the affairs, business, clients, customers or
other relationships of the Company except as required by law. The Executive will
not make use of this type of information for his own purposes or for the benefit
of any person or organization other than the Company. The Executive will also
use his best efforts to prevent the disclosure of this information by others.
All records, memoranda, etc. relating to the business of the Company whether
made by the Executive or otherwise, coming into his possession are confidential
and will remain the property of the Company.


C.    During the Period of Employment and for a twelve (12) month period
thereafter, the Executive will not use his status with the Company to obtain
loans, goods or services from another organization on terms that would not be
available to him in the absence of his relationship to the Company. During the
Period of Employment and for a twelve (12) month period following termination of
the Period of Employment, other than termination due to a Without Cause
Termination, a Constructive Discharge or termination pursuant to Section XI: (i)
the Executive will not make any statements or perform any acts intended to
advance the interest of any existing or prospective competitors of the Company
in any way that will injure the interest of the Company; (ii) the Executive
without prior express written approval by the Board will not directly or
indirectly own or hold any proprietary interest in or be employed by or receive
compensation from any party engaged in the same or any similar business in the
same geographic areas the Company does business; and (iii) the Executive without
express prior written approval from the Board, will not solicit any members of
the then current clients of the Company or discuss with any employee of the
Company information or operation of any business intended to compete with the
Company. For the purposes of this Agreement, proprietary interest means legal or
equitable ownership, whether through stock holdings or otherwise, of a debt or
equity interest (including options, warrants, rights and convertible


504214-1

--------------------------------------------------------------------------------





interests) in a business firm or entity, or ownership of more than 5% of any
class of equity interest in a publicly-held company. The Executive acknowledges
that the covenants contained herein are reasonable as to geographic and temporal
scope. For a twelve (12) month period after termination of the Period of
Employment for any reason, the Executive will not directly or indirectly (i)
hire any employee of the Company or (ii) solicit or encourage any such employee
to leave the employ of the Company.


D.    The Executive acknowledges that his breach or threatened or attempted
breach of any provision of this Section IX would cause irreparable harm to the
Company not compensable in monetary damages and that the Company shall be
entitled, in addition to all other applicable remedies, to a temporary and
permanent injunction and a decree for specific performance of the terms of this
Section IX without being required to prove damages or furnish any bond or other
security.


E.    The Executive shall not be bound by the provisions of this Section IX in
the event of the default by the Company in its obligations under this Agreement
which are to be performed upon or after termination of this Agreement.




SECTION X
INDEMNIFICATION, LITIGATION


The Company will indemnify the Executive to the fullest extent permitted by the
laws of the state of incorporation in effect at that time, or certificate of
incorporation and by-laws of the Company whichever affords the greater
protection to the Executive. The Executive will be entitled to any insurance
proceeds related to any award, or any fees or expenses incurred in connection
with any action, suit or proceeding to which he may be made a party by reason of
being a director or officer of the Company.


SECTION XI
CHANGE IN CONTROL


In the event there is a Change in Control (as defined below) of the Company and
(1) within ninety (90) days prior to such event the Executive is terminated due
to either a Without Cause Termination or a Constructive Discharge or (2) within
six (6) months following such event the Executive is terminated due to either a
Without Cause Termination or a Constructive Discharge or elects to resign upon
written notice to the Company, but, in each instance, only if Executive has
executed and not revoked within the revocation period a valid and effective
Release, the Company shall pay to the Executive upon the effective date of such
Release, subject to Section XII, in a lump sum an amount equal to 100% of his
Base Salary as in effect at the time of such termination or resignation. In
addition, any earned but unpaid Base Salary through the date of termination and
pro-rated Incentive Awards through the date of termination, based on target
thresholds, for the year in which termination or resignation occurs. Any stock
options, SARs or restricted stock or restricted stock units granted to the
Executive pursuant to the Plan prior to resignation or termination, but subject
to vesting restrictions, will be fully vested upon a


504214-1

--------------------------------------------------------------------------------





Change in Control whether or not the Executive resigns. Any restricted stock
units that are held by the Executive at the time of such termination of
employment shall be settled in accordance with their terms, including any
applicable deferral elections made under Section 409A of the Code. Subject to
Section VIII.F, the group hospitalization, health, dental care and life
insurance benefits described in this Agreement as in effect at the date of
termination of employment will also be continued for twelve (12) months from the
effective date of termination pursuant to a Change of Control.




SECTION XII
CODE SECTION 409A


A.     Administration and Construction. To the extent applicable (as determined
by Section XII.B, below), the parties hereto intend that this Agreement comply
with Section 409A. This Agreement shall be construed in such a manner as to be
in compliance with Section 409A. Any term used in this Agreement which is
defined in Section 409A or the regulations promulgated thereunder (the
“Regulations”) shall have the meaning set forth therein unless otherwise
specifically defined herein. Should any provision be found to be not in
compliance with Section 409A, the parties are hereby contractually obligated to
execute any and all amendments to this Agreement deemed necessary and required
by legal counsel for the parties to achieve compliance with Section 409A


B.    Section 409A Compliance.


1.    All payments to be made to the Executive upon a termination of employment
may only be made upon a “separation from service” (defined below) of the
Executive. For purposes of Section 409A, (i) the Executive may not, directly or
indirectly, designate the calendar year of payment; and (ii) no acceleration of
the time and form of payment of any nonqualified deferred compensation to the
Executive, or any portion thereof, shall be permitted. Each payment or
installment of payments provided under this Agreement is a separate “payment”
for purposes of Section 409A.


2.    Delayed Payments.


(i)    Notwithstanding any other payment schedule provided herein to the
contrary, if, and only if, the Executive is deemed on his termination date to be
a “specified employee” within the meaning of that term under section
409A(a)(2)(B) of the Code, then the terms of this Subsection shall apply as
required by Section 409A. Any payment that is considered deferred compensation
under Section 409A payable on account of a “separation from service” shall be
made on the date that is the earlier of (y) the expiration of the six (6) month
period measured from the date of such “separation from service” of the Executive
or (z) the date of the Executive’s death (the “Delay Period”) to the extent
required under and in accordance with Section 409A. Upon the expiration of the
Delay Period, all payments delayed pursuant to the immediately preceding
sentence (whether they otherwise would have been payable in a single sum or in
installments in the absence of such delay) shall be


504214-1

--------------------------------------------------------------------------------





paid to the Executive in a lump sum by the Company, and all remaining payments
due under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.


(ii)    To the extent that any benefits to be provided during the Delay Period
are considered deferred compensation under Section 409A provided on account of a
“separation from service,” and such benefits are not otherwise exempt from
Section 409A, the Executive shall pay the cost of such benefits during the Delay
Period, and the Company shall reimburse the Executive, to the extent that such
costs otherwise are required to be paid by the Company under this Agreement or
to the extent that such benefits otherwise are required to be provided by the
Company at no cost to the Executive, the Company’s share of the cost of such
benefits upon expiration of the Delay Period, and any remaining benefits shall
be reimbursed or provided by the Company in accordance with the procedures
specified herein.


3.    Notwithstanding the applicable provisions of this Agreement regarding the
timing of payments, any payment or benefit due hereunder which is contingent
upon receipt and nonrevocation of a Release shall be made in accordance with
this Subsection. Any such payment or other benefits described in Section VIII or
XI will be paid or begin to be paid within sixty (60) days following the
Executive’s termination of employment so long as the Release is executed and
becomes irrevocable during this period (subject to Subsection XII.C.2, if
applicable). Notwithstanding the foregoing, if such 60-day period begins in one
taxable year of the Executive and ends in the subsequent taxable year of the
Executive, the payments will not be paid or begin to be paid until the
subsequent taxable year (subject to XII.C.2).


4.    Notwithstanding any other provision of the plans or programs constituting
the benefits described herein, any expenses or other fringe benefits that are
deemed deferred compensation as define in Section 409A shall be reimbursed or
provided in accordance with Section 1.409A-3(i)(1)(iv) of the Treasury
Regulations, including (i) the amount of expenses eligible for reimbursement and
the provision of in-kind benefits during any calendar year shall not affect the
amount of expenses eligible for reimbursement or the provision of in-kind
benefits in any other calendar year; (ii) the reimbursement of an eligible
expense shall be made on or before December 31 of the calendar year following
the calendar year in which the expense was incurred; and (iii) the right to
reimbursement or right to in-kind benefit shall not be subject to liquidation or
exchange for another benefit.



        5.    Notwithstanding any other provision to the contrary, in no event
shall any payment under this Agreement that constitutes “deferred compensation”
for purposes of Section 409A be subject to offset by any other amount unless
otherwise permitted by Section.


C.    Section 409A Definitions.
1.    Section 409A. Section 409A shall mean section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and the final regulations issued
thereunder.


504214-1

--------------------------------------------------------------------------------





2.    For purposes of this Agreement, the phrase termination of employment or
any similar term or phrase shall mean the Executive’s “separation from service”
as defined by the default provisions of Treas. Reg. § 1.409A-1(h).
3.
A “Change in Control” shall mean any of the following:



(i)    Change of Ownership of the Company. The date that any one person, or more
than one person acting as a group, acquires ownership of stock of the Company
that, together with stock held by such person or group, constitutes more than
fifty percent (50%) of the total fair market value or total voting power of the
stock of the Company. However, if any one person, or more than one person acting
as a group, is considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company, the acquisition
of additional stock by the same person or persons is not considered to cause a
change in the ownership of the Company. An increase in the percentage of stock
owned by any one person, or persons acting as a group, as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this Section
XII.D.3(i). This Section XII.D.3(i) applies only when there is a transfer of
stock of the Company (or issuance of stock of the Company) and stock in the
Company remains outstanding after the transaction.
(ii)    Change in the Effective Control of the Company.
(a)    The date any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company possessing thirty percent (30%) or more of the total voting power of the
stock of the Company. If any one person, or more than one person acting as a
group, is considered to effectively control the Company (within the meaning of
this Section XII.D.3(ii)(a)), the acquisition of additional control of the
Company by the same person or persons is not considered to cause a change in the
effective control of the Company (or to cause a change in the ownership of the
corporation within the meaning of Section XII.D.3(i)).
(b)    The date a majority of members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election.
(iii)    Change in the Ownership of a Substantial Portion of the Company’s
Assets. The date that any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value equal to or more than eighty percent (80%)
of the total gross fair market value of all of the assets of the corporation
immediately before such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with


504214-1

--------------------------------------------------------------------------------





such assets. Notwithstanding the foregoing, a Change in Control shall not be
deemed to have occurred for purposes of this Agreement when there is a transfer
to an entity that is controlled by the shareholders of the Company immediately
after the transfer as provided in the following sentence. A transfer of assets
by the Company is not treated as a change in the ownership of such assets if the
assets are transferred to (w) a shareholder of the Company (immediately before
the asset transfer) in exchange for or with respect to its stock in the Company,
(x) an entity, fifty percent (50%) or more of the total voting power of which is
owned, directly or indirectly, by the Company, (y) a Person, or more than one
Person acting as a group, that owns, directly or indirectly, fifty percent (50%)
or more of the total voting power of all the outstanding stock of the Company,
or (z) an entity, at least fifty percent (50%) of the total value or voting
power of which is owned, directly or indirectly, by a person described in clause
(y) above.
For purposes of this Section XII.D.3, persons will not be considered to be
acting as a group solely because they purchase or own stock of the same
corporation at the same time, or as a result of the same public offering.
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the corporation. If a
person, including an entity, owns stock in both corporations that enter into a
merger, consolidation, purchase or acquisition of stock, or similar transaction,
such shareholder is considered to be acting as a group with other shareholders
only with respect to the ownership in that corporation before the transaction
giving rise to the change and not with respect to the ownership interest in the
other corporation.
This definition of “Change in Control” is intended to be consistent with the
phrase “change in the ownership or effective control of the corporation, or in
the ownership of a substantial portion of the assets of the corporation” as used
in section 409A(a)(2)(A)(v) of the Code and the Regulations promulgated
thereunder and shall be interpreted and applied in a manner consistent with such
intent. Further, this definition is intended to comply with Section 409A and
shall be interpreted in accordance therewith.
(4)    “Disability” or “Disabled” as used in this Agreement means the Executive
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, as provided in Section 1.409A-3(i)(4) of the Treasury
Regulations..
SECTION XIII
WITHHOLDING TAXES


The Company may directly or indirectly withhold from any payments under this
Agreement all federal, state, city or other taxes that shall be required
pursuant to any law or governmental regulation.






504214-1

--------------------------------------------------------------------------------





SECTION XIV
EFFECTIVE PRIOR AGREEMENTS


This Agreement contains the entire understanding between the Company and the
Executive with respect to the subject matter and supersedes any prior employment
or severance agreements between the Company and its affiliates, and the
Executive.




SECTION XV
CONSOLIDATION, MERGER OR SALE OF ASSETS


Nothing in this Agreement shall preclude the Company from consolidating or
merging into or with, or transferring all or substantially all of its assets to,
another corporation which assumes this Agreement and all obligations and
undertakings of the Company hereunder. Upon such a consolidation, merger or sale
of assets, the term “the Company” as used in this Agreement will mean such other
corporation and this Agreement shall continue in full force and effect. This
Section XV is not intended to modify or limit the rights of the Executive
hereunder, including without limitation, the rights of Executive under Section
XI.


SECTION XVI
MODIFICATION


This Agreement may not be modified or amended except in writing signed by the
parties. No term or condition of this Agreement will be deemed to have been
waived except in writing by the party charged with waiver. A waiver shall
operate only as to the specific term or condition waived and will not constitute
a waiver for the future or act on anything other than that which is specifically
waived.




SECTION XVII
GOVERNING LAW; ARBITRATION


This Agreement has been executed and delivered in the State of Tennessee and its
validity, interpretation, performance and enforcement shall be governed by the
laws of that state.


Any dispute among the parties hereto shall be settled by arbitration in
Nashville, Tennessee, in accordance with the rules then obtaining of the
American Arbitration Association and judgment upon the award rendered may be
entered in any court having jurisdiction thereof.




SECTION XVIII
NOTICES


All notices, requests, consents and other communications hereunder shall be in
writing and shall be deemed to have been made when delivered or mailed
first-class postage prepaid by


504214-1

--------------------------------------------------------------------------------





registered mail, return receipt requested, or if delivered by hand, overnight
delivery service or confirmed facsimile transmission, to the following:


(a) If to the Company, at 1621 Galleria Boulevard, Brentwood, TN 37027-2926,
Attention: President or Chief Executive Officer, or at such other address as may
have been furnished to the Executive by the Company in writing; or


(b) If to the Executive, at such address of the Executive as may have been
furnished to the Company by the Executive in writing.




SECTION XIX
BINDING AGREEMENT


This Agreement shall be binding on the parties’ successors, heirs and assigns.




[signature page follows]


504214-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


DIVERSICARE HEATLHCARE SERVICES, INC.


 
By: /s/James R. McKnight, Jr.   
   James R. McKnight, Jr.
Title: President and Chief Executive Officer
 
 
EXECUTIVE:


 
/s/ Kerry D. Massey
Kerry D. Massey





25211237.2


504214-1